Title: To Thomas Jefferson from Thomas Elwyn, 22 February 1805
From: Elwyn, Thomas
To: Jefferson, Thomas


                  
                     Sir, 
                     Portsmouth Feb. 22, 1805.
                  
                  I hope you will pardon the liberty I take in troubling you with the enclosed little pamphlet. Perhaps it may be thought an idle, vain presumption in me to expect that the Letter to a Federalist will attract the slightest attention from you. A composition, that to the writer was merely the amusement of a few leisure hours must be thought a poor & trifling object by the present President of the United States. Yet, I have so many reasons for believing that truth & sincerity may seem valuable to you, when little talents or learning are displayed, that I cannot resist sending you this work as proceeding from the heart of one that admires, & (if he may be permitted to say so) approves of your administration as much as even his Father in law Mr. Langdon & this is not saying a little. We are now commencing our electioneering campaign once more, in which, though an humble, I am an active agent. What may be its event it is impossible as yet to judge. My hopes are too warm for my opinions to be valuable. Mr. Langdon has no family connexion, but Mr. Gilman has a host of friends, some aristocrats, some moderates, & some I fear only pretended republicans so artfully contrived & so ingeniously arranged, that my fears will not cease till I know that he is at last unsuccessful. The federalists still beat us in spirit, activity & unanimity. They are all alive, but it is painful to me to be compelled to say there is too much apathy among the republicans. We appear to have in this state halted at the very threshold of the Temple of Victory. One might almost think that the republican cause had as many cold, indifferent friends, as determined enemies. The objections to your administration which I have endeavored to remove in my Letter are really those of some of the good federalists I have known. The performance has been approved in Boston where it was published. In the Chronicle it was praised I fear much beyond its merits. Of course I cannot expect that it will create in the minds of the federalists any other sentiments than of contempt or disgust. Such at least will be their expressions. To me it has been truly pleasing to find in the commendations the Letter has received from such a paper as the Chronicle a proof of my own opinions, “that the motives & tendency of the measures of your administration need only be known to be approved, & that such furious jacobins are so ready to speak well of a performance intentionally moderate, calm & delicate. Let me hope you will excuse the freedom with which I write to you. I have the honour to be with the highest consideration, 
                  Sir, Your most faithful, humble Servant,
                  
                     Thomas Elwyn 
                     
                  
               